department of the treasury address any reply to employer_identification_number form number person to contact contact telephone number fax number internal_revenue_service appeals number release date november uniform issue list legend a address b number c address dear certified mail this is our final adverse determination as to your request for exempt status under sec_501 of the internal_revenue_code code your request for tax-exempt status is denied you have not demonstrated that you are organized and operated exclusively for charitable educational or other exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals as required by sec_501 of the internal_revenue_code you have indicated that you have acquiesced to the denial by executing form 906-c closing_agreement on final_determination covering specific matters you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the internal_revenue_code contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations you should file any returns due for these years or later years with a we will notify the appropriate state officials of this action as required by code sec_6104 if you have questions about this letter you may write to or call the contact person whose name if you write please telephone number and irs address are shown on the first page of this letter include your telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency by calling b or writing to c ‘taxpayer advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling sincerely yours s appeals team manager department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number a name of person b name of person c name of person d name of person e name of person f name of person country name of country state name of state tribe name of specific tribe university name of university tax_exempt_and_government_entities_division date legend m name of organization n name of predecessor organization qo abbreviation of name of organization p specific type of horse q specific type of horse r specific type of horse s specific type of horse t specific type of horse u website address v website address w website address x name of book y name of newsletter date specific date date specific date date specific date uil dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below do you m qualify for exemption under sec_501 of the internal_revenue_code facts you m are a state nonprofit corporation formed on date your articles of incorporation is organized are exclusively charitable scientific literary provide that the purposes for which m and educational within the meaning of sec_501 c of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law the general purpose of this corporation shall be to identify conserve safeguard and propagate the genetic integrity of the horse originally found in the possession of the tribe in country and those bred in other countries by breeders whose foundation stock was drawn entirely from those tribes of the t desert as researched and defined in the x and 'x’ supplements beginning in your articles further provide the purpose shall be accomplished through research of historical and genetic scientific data to add to the x or disqualify horses from the ‘xx’ according to the standards as set down in said ‘x’ the purpose shall be additionally accomplished through education of the international horse community the general_public and youth by publication regarding historic genetic and athletic value of these endangered genetic lines and collection and sharing of historic artifacts letters and documents your articles also state u pon dissolution of the corporation assets shall be distributed for one or more exempt purposes within the meaning of sec_501 c of the internal_revenue_code prior to filing your articles of incorporation to form a nonprofit corporation you became the - successor to n n was previously owned operated by a b and c n was not an exempt_organization n transferred their assets over to you mainly x written by a both a and b sent in signed statements that no liabilities were transferred from n to you on date you submitted form_1023 application_for recognition of exemption under code sec_501 cx3 you also supplemented information to form_1023 with multiple responses your activities are as follows dispersing of y to your members maintaining a website u maintaining a w special interest group on the internet v video show competitions collection of historical documents related to q horses donating to genetic analysis and research sale of the organizations asset x acquired from n and annual conventions to bring members and horse owners together as part of your activities d and e edit and produce y you state the following regarding y in your narrative description of your activities __ is entirely funded by subscriptions and donations to m covers information about breeding programs foal births of rare horses athletic events and successes of p horses submitted from members and non-member public included in y are lists of specific q horses y also includes a list of q horse babies including information about them such as their breeding parents there is also a competition list including specific horses and how they placed in events also as part of your activities you maintain a website u you state the following regarding your website in your narrative description of your activities site is educational literary historical scientific informational about the remaining progeny of x researched horses accessible intemationally on your website u you have several tabs the following information has been found on u in this section of your there is a section marked website you have a list of different breeders of q horses you describe each of the breeders and link to their websites on the breeders’ websites they can directly inquire to purchase one of these horses _ there is also a section marked o sales list where you directly link to websites that sell q horses on these linked websites a buyer can directly inquire to purchase one of these horses there is also a section marked o stallions this is a list of stallions that are available for breeding and the breeders who have them you directly link to these breeders’ websites where an interested_party could directly contact the breeder to purchase the stud service of the stallions you also maintain a w special interest group on the internet v you state the following regarding v in your narrative description of your activities devoted to current issues topics concerning education about and preservation of the genetic integrity of the designated equine open to the public so topics cannot be strictly controlled or we lose the students covers breeding problems events health issues etc -you provide in your application that you own copies of x you pian to sell these for dollar_figure each to fund your organization specifically the genetic analysis and research the corporation currently owns copies of the antique book x copies are for sale for dollar_figure each to fund the research and educational activities of the corporation some books will be donated to convention attendees for promotional purposes wholesale vaiue is approximately dollar_figure each the corporation will own updates to the book x as they are added as well as dvd updates sale prices of these updates and dvds will be determined by membership the only condition of the book donation was that the sales should fund the new corporation’s charitable historic educational scientific and literary purposes there is no written_agreement a statement was signed by a the author and d board member of m on date stating that all rights of x have been transferred over to m some excerpts from x were included in your attachments to form_1023 included in them was the following language x is published to encourage the preservation and increased production of the type of t horses originally found in the possession of the tribe of country and bred in other countries by breeders whose foundation stock was drawn entirely from those tribes mis devoted to those bloodlines which its sponsors believe to be suitable for that purpose and is designed to help the american breeders identify those animals still living there are not now and never will be again enough of the r and dollar_figure to make the smaliest dent in the american t horse market but if these foundation-blood animals arenot preserved for_the_use_of each and every breeder it will be a tragedy no amount of hindsight will ever be able to cure some people still talk of going back to country for a fresh supply of the antique blood when they have used up what we have sincerely believing there must be an inexhaustible supply of more where these came from there are indeed a very few of the originals left but they are scattered far and wide and those in possession of the best of them are in no mood to part with them for export you also describe your involvement in scientific research done by university you enclosed a letter from f that explains the research that you fund current research is to investigate the genetic differences among different strains of t horses by analysis of microsatellite and mitochondrial dna d-loop variation an important component of the study will be to determine the genetic origins of the various t horse lines that exist within the united_states although there have been a number of studies that examined genetic variation within the t horses there has never been one that focused upon within strain variation and origin of us lines the study is part of an ongoing project to understand the genetic relationships among domestic horse breeds and the genetics of domestication that have been a part of my research program for many years that jetter states the law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 cx3 -1 a of the income_tax regulations provides that in order to be exempt - as an organization described in sec_501 an organization must be both organized and if an organization fails operated exclusively for one or more purposes specified in such section to meet either the organizational_test or the operational_test it is not exempt sec_1 cx3 -1 c of the regulations provides that an organization operates exclusively it engages primarily in activities that accomplish exempt purposes for exempt purposes only if specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1 c3 -1 d of the regulations provides in part that the term charitable as used in sec_501 cx3 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education ' sec_1 c -1 d i of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects u useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 cx3 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business sec_501 of the code provides for the exemption from federal_income_tax of agricultural organizations _ sec_1 c5 -1 of the regulations provides that the organizations contemplated by sec_501 cx5 of the code as entitled to exemption from income_taxation are those which have no net earings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_73_520 1973_2_cb_180 discusses what qualifies as an agricultural_organization it holds that a dog club that promotes and protects a particular breed of dog does not qualify for exemption as a c organization because a dog is not considered livestock it further goes on to describe the terms agricultural and livestock revrul_55_230 1955_1_cb_71 grants exemption under sec_501 x5 of the code to an association that was organized to guard the purity of the breed of welsh ponies to promote interest therein and to establish maintain and publish authoritative records registers and transfers of ownership of that breed its activities consisted of registering and maintaining records of pure bred welsh ponies recording transfers of ownership and publishing literature describing the weish pony for the benefit of its members or others interested in improving or raising the breed membership in the association is open to any person firm or corporation interested in improving or raising pure bred welsh ponies its receipts are derived from membership fees registrations and transfers expenditures are for operating_expenses and for premiums for association-sponsored classes at a state fair no part of the net_income inures to the benefit of any member revrul_55_230 goes on to state persons engaged in raising welsh ponies are considered livestock producers engaged in agricultural pursuits this further defines agricultural pursuits application of law you are not as described in sec_501 of the code because you are not operated exclusively for charitable educational or other exempt purposes you are not as described in sec_4 x3 c of the regulations because more than an insubstantial part of your activities is devoted to non-exempt purposes you have not demonstrated that you do not inure to the benefit of private individuals you m maintain a website u that contains links to private sellers of q horses those breeders ear a profit and private benefit by being able to sell horses and or stud services to interested persons as a result under sec_1 c -d ii of the regulations you do not meet the requirements of sec_501 c of the code you are similar to the organization described in revrul_55_230 you are organized to guard the purity of the breed of q horses to promote interest therein and to help fund research on the genetics of this breed of horses you state that you are unlike this organization because you are not a horse registry we disagree because you do maintain a partial horse registry as you maintain listings of horses and their genetic parents in your newsletters you are also similar to the organization described in revrul_55_230 because you promote and fund research on the genetics of this particular breed of horse you are very similar to revrul_73_520 because you too promote and protect a particular breed of animal applicant's position you state you have our organizing document do not include it here our purposes are limited according to exempt purposes set forth in sec_501 and sec_501 is referenced we m have a dissolution clause according to cx3 you have all of these documents you state our preservation purpose is preservation of the genetic integrity of the animals not preservation of the book achieved through education of the public in horse history literature and science using the book x as a tool or research and as a tool in the education of the public on the horse history and literature scientific data may require new supplements to the book itself our long term goal preservation of the genetic integrity of this rare animal cannot be achieved without inclusion of youth in this education process you also state that you do not facilitate the selling of horses and that your w group information has facilitated the rescue of a few of the p whose owners fall on hard times and could no longer care for them but that was not profit based action you state that you should not be classified as an organization described in sec_501 cx5 we are not horse breeders m has nothing to do with horse breeding as stated under revrul_55_230 we would need to establish maintain and publish record le you state or registers and transfers of ownership of a breed for c we do not do any of those activities on the contrary we are contributing to a scientific dna study project at university f we facilitate search for horses needed in the study lobby for sample collection internationally and make monetary contributions among our other activities and purposes according to operational rule service response to applicant’s position your organizing document limits your purposes to sec_501 c3 however you have not demonstrated that you meet the operational_test as stated in sec_1 c3 -1 ax1 of the income_tax regulations if an organization fails to meet either one of the tests it is not exempt under sec_501 cx3 we do not agree that you are adhering to the purpose statements set forth in your organizing document although you state limitation of purposes your actual activities are not limited to sec_501 cx3 activities preserving the integrity ofa specific breed of horse does not make an organization qualified for sec_501 c although you state that you do not facilitate the selling of horses the facts show a breeders’ directory sales list etc which facilitates the selling of horses you state that you should not be classified as an organization described in sec_501 cx5 and that revrul_55_230 does not apply to you based on the information provided in the facts and analysis above we disagree because your activities are similar to those of the organization described in the said ruling conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes and therefore you are not described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attomey certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power of attomey form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal ne as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter robert choi director exempt_organizations rulings agreements enclosure publication sincerely
